Title: Alexander Milliken to James Monroe, 20 October 1814
From: Milliken, Alexander
To: Monroe, James


        
          Sir
          Frankfort October 20th 1814
        
        On the forth of this month Mr Josiah Hook Collector of this District appointed me his Deputy Inspector of Said District and requested me to keep a strict Watch on the ferry at this place and the one at Prospect which Crosses over at Buckstown Six miles below this and stop all Beef Cattle that I found attempting to Cross over bound to the Enemy which request I have endeavourd to Comply with to the utmost of my power. Yesterday I had information that a Drove of oxen was on the road to the Ferry in Prospect and by the Differand Storey that was told I was Sattisfyed that they ware bound to the English and I followed but when I Came to the ferry the oxen whare not at that place and I Could not find them any wares near the ferry. I then Crossed over to Buckstown to See if thare was any Smuggleing agoing on at that place which I thought I had a right to Do as thare was no British troops within Sixteen miles of that place. I went in to a tavern. Soon after Wintrop Orr a Deputy Sheriff of this County asked me if I had a pass. I told him no. He then asked me if I Knew that he was auturised to take up any person from the west Side of the river that had no pass. I told him no he then told me that he was and took out a proclamation from the governor of Hallifax Calling on all the Sheriffts in the County of Hancock & Washington to take up all persons from the West

of the Penobscot River (or to that effect). He then went a bout 30 roads but Soon returned, an⟨d⟩ put his hand on my Sholder and told me that I was his Prisenor. I asked him by what authority. He Said by the authority of the proclemation that he had Just read. I talked with him about two minutes and then asked him if he was in earnest. He Said he was and that he would Carey me to Castine, and Cald for help. I then told him that I took him as my prisenor in behalf of the un States and was a bringing him of when two Lawyers Samuel Little and George G Chapman who had been Standing by all the time, interfeard to prevent my bringing of Said Orr, but I Should have brought him a way if it had not have been for […] Pond another Lawyer who Came under the p⟨re⟩tence of keeping the peace and told me that he was a peace officer. I told him that I knew it and that I was a peace officer as well as him Self that I had not Broaken the peace and did not intend to. That I was all so an officer of the un States and that orr had made a prisenor of me under a proclimation of the English government after which I had a right to make Sd. orr my prisenor in behalf of the united States and forbid pond aiding or assisting in the releas of orr but he with the two other lawyers did releas orr out of my hands. For which I am of opinion th[e]y ought to Be punished and pray your aid for that purpus. Yours with great respect
        
          Alexr: Milliken
        
      